      Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 1 of 13 PageID #: 254




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 UNITED STATES OF AMERICA                             )
                                                      )
         Plaintiff,                                   )
                                                      )
 v.                                                   ) No. 4:19CR 193 AGF
                                                      )
 JEFFREY DALE EISENBATH                               )
                                                      )
         Defendant.                                   )



                      DEFENDANT'S SENTENCING MEMORANDUM


        In fashioning a sentencing, a Judge considers what can be done to punish,

discourage criminal behavior in the future, what can be achieved by

rehabilitation while in prison, and what can be achieved by counseling and

treatment after years in prison. When a defendant faces a lengthy mandatory

sentence, the question is whether an even longer sentence is necessary to

prevent future criminal behavior.

        An experienced Judge knows how to look among the people who have

been to prison before and failed and find those who can still succeed: the men

and women who have real potential to change. People for whom probation

officers often make valiant efforts and guide them to a measure of success after

incarceration. A Judge understands that it is sometimes difficult to determine


                                            1
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 2 of 13 PageID #: 255




whether the person before him or her can successfully navigate the complex

journey of remaining free after a substantial prison sentence. Jeffrey

Eisenbath is a person who after years in prison may succeed in years to come.

                                   How It Began

      “Looking at websites that popped up, just clicking around, looking at

thumbnails,” that is how it began, Jeffrey says. He remembers looking at

images of adult oriented pornography when he was in his twenties surfing

the web. One day he saw “softcore” and then “hardcore pornography” and

then, intermixed, he says, were images of images of child pornography. Like

most people, Jeffrey had never seen images of child pornography. He says he

didn't initially seek those images, but for reasons he cannot explain, he

searched for the material again even though he was repulsed by them. He

says he came back to the to link but the website gone. He would go for

“months and months without looking,” but then he would search again,

leading to a spiral of shame and regret. And like many others in the recent

explosion of child pornography cases, he became addicted.

     He grappled alone with the shame and fear. He knew that the

knowledge of his actions would devastate his mother Debra, his father, Paul

and his sister Cynthia along with friends and acquaintances. So, Jeffrey


                                         2
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 3 of 13 PageID #: 256




sought help from the from a trusted and important part of his life, the

Catholic church.

     Jeffrey is part of a close-knit family with a strong religious background.

He recalls that growing up in Troy, Missouri, “We ate dinner together, went

on family vacations. We went to church every Sunday.” Jeffrey’s family was

active in their Catholic church and Jeffrey attended Sacred Heart Catholic

Grade school in Troy. Throughout high school Jeffrey was involved in church

organizations.

     Jeffrey Eisenbath Sought Help For His Internet Pornography Addiction

     It was through the church that he sought assistance in overcoming his

pornography addiction. He signed up for a religious retreat at the White

House Jesuit Retreat in St. Louis. “It was group retreat from Thursday to

Sunday.” What made it significant, Jeffrey says, was that “it was nature

oriented. We had time for talking and reflection.” During the retreat,

participants attend Mass, group discussions and spent time walking the

grounds overlooking the Mississippi. He confided in a priest during the

retreat about his struggle with adult and child pornography. Jeffrey says the

priest told him “ ‘Sounds to me like you have an addiction.’ But I wasn’t sure,

but it made me look at it. How does someone fix an addiction in 20 to 30


                                         3
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 4 of 13 PageID #: 257




minutes.” The psychology of technology and an increase in the availability of

these images may explain why individual with no significant criminal history

may end up engulfed in the online world of child pornography.

     Jeffrey was determined to continue seek help but says he didn’t know

where to turn. “When I got back, I looked into therapy, but didn’t really have

the money and it’s not the kind of thing you talk about with anybody.” He

heard about and installed what he describes as a “faith based” software to

monitor his computer. “It monitors what search goes into your computer.”

The software, Covenant Eyes, is described on its web site as an accountability

and filtering program to aid users in breaking pornography addiction. Jeffrey

says the program was Christian oriented and involved a sponsor, another

person could shut down any searches that weren't authorized. “The other

party could block the websites.”

     Jeffrey also read information about addiction in general. “My triggers

were when I was extra angry, lonely, tired. A movie with an unexpected sex

scene. It was constant mental evaluation. Is this something that will make

me fall back into being a person I don’t want to be.” The software, the sponsor

and his attention to triggers worked at times. But Jeffrey says he was

ashamed to bring up his relapse and lost touch with the sponsor.


                                         4
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 5 of 13 PageID #: 258




     Jeffrey is described as quiet and somewhat introverted by his family

and friends. He says he had difficulty focusing during school. “If I like it I

learned. I didn’t like reading.” He was bullied at times and played by

himself. He “acted as the class clown’ to compensate. At Troy-Buchanan High

School in Troy. He says “I didn't have too much of a social life really. I had

one group of acquaintances in high school. I never really hung out.” Jeffrey

describes himself as having one only one or two close friendships. “When I

was bullied high school, I honestly I just thought that was normal. They

would make jokes, verbal stuff.” Jeffrey says he kept quiet and to himself for

the most part and graduated in 2007.

     Jeffrey’s father worked in the natural gas field but was laid off after 20

years. His mother worked in accounting and payroll for businesses. Jeffrey

always tried to help financially. He had his first job in the tenth grade,

working as a dishwasher in a restaurant. He also found work during his

teenage years at an equestrian center cleaning stalls and mowing the grass.

After high school he attended St. Charles Community College in 2007 and

2008, taking twelve classes and earning 28 credits. He took additional classes

and trained as an apprentice electrician.




                                         5
    Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 6 of 13 PageID #: 259




       18 U.S.C. § 3553(a) Sentencing Factors Supporting A Sentence of 15
       Years

       While one must consider a sexual offender’s risk for reoffending in

fashioning a sentence, it important to consider a defendant’s strengths as

well. Individuals who have what are described as “protective factors” are

more like to refrain from reoffending. 1 The protective factors for an

individual include family ties and support which provide stability. Remorse,

motivation to change and a hopeful, positive attitude to desist from the prior

conduct has been shown to be a factor in desistance. A person free from

substance abuse issues and with limited criminal history is more likely to

succeed. A history of employment is another protective factor. “Constructive

social and professional support network. Ability to form constructive

relationships with other adults, both socially and with persons in profession

support and authority roles. Individuals with protective factors in this

domain will have a law-abiding social network.” 2 Jeffrey has many of these

protective factors in his life.




1

https://pureadmin.qub.ac.uk/ws/files/159713717/Protective_factors_supporting_desistance_from_sexual_offe
nding._De_Vries_Robb_et_al._submitted.pdf
2 Id.


                                                   6
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 7 of 13 PageID #: 260




     Jeffrey Eisenbath admitted his involvement immediately upon his

arrest and cooperated with law enforcement. He did not market or distribute

any images to others. He regrets the anguish and pain that he caused the

victims. He feels remorse for the shame and heartache he brought to his own

family. His family remains supportive despite his actions. His mother, father

and sister have kept in close contact with him throughout his incarceration.

His family paid for Jeffrey to receive an eye examination and prescription

eyeglasses while in custody. He regularly writes to and receives letters from

friends that he met during his Bible study classes before his incarceration.

Before COVID-19 restrictions, he received visits from his family and friends.

He has been open with them about the nature of his charges, his actions, and

his addiction. He is grateful for their support and encouragement. Jeffrey has

a support system which gives him stability as noted in the letters on his

behalf.

     He sought help for his pornography addiction before he was arrested

and is amenable to treatment. Jeffrey says he was deeply disturbed by his

behavior and tried to take steps to manage his risk towards individuals with

whom he had contact in the community. He struggled for years to stop but

did not have the tools to overcome this behavior. He says that his strong


                                         7
       Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 8 of 13 PageID #: 261




faith contributed to his desire to change and he looks forward to undergoing

sex offender treatment.

         Jeffrey also has the protective factor of past employment. He enrolled in

trade classes with the IBEW local electrician union. He received several

certifications and was working toward others including fiber optics. He

worked part time as an apprentice electrician for one year until he was laid

off.

         Mr. Eisenbath Is In Primary State Custody Currently Serving A Four
         Year Sentence For Related Conduct For Which He Will Not Receive
         BOP Credit

         The basic method to determine the interaction of state sentences and

federal sentences is to figure out which authority (state or federal) is the

primary custodian and then follow statute 18 U.S.C. § 3585. In this case, the

state is the primary custodian. Jeffrey Eisenbath was arrested on January

22nd, 2018 for a related Missouri state offense. PSR at 74. He remains in

state custody after being sentenced to four years in the Missouri Department

of corrections on November 9, 2018. According to the court docket for the

instant offense, a Writ of Habeas Corpus was signed on March 7th, 2019 and

he was “arrested” by the United States Marshal on March 18, 2019. While

the PSR states that he has been in federal custody since March 15, 2019 he


                                             8
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 9 of 13 PageID #: 262




has done so via the Writ of Habeas corpus and therefore remained primary

state custody during the pendency of the instant federal cause. The PSR

states that he was “paroled” on September 21, 2020, but he will not complete

his Missouri sentence until January 21, 2022. PSR at 74. He has yet to

fulfill his Missouri state sentence and must be returned to the state.

     The PSR finds that:

     “As the defendant is serving a term of imprisonment for conduct that is
     related to the instant offense, according to USSG § 5G1.3(b) and
     Application Note 2, the Sentence in the instant offense should be adjusted
     for any period of imprisonment already served on the undischarged term
     of imprisonment if the court determines such period will not be credited
     towards service of his federal sentence and the sentence in the instant
     offense shall be imposed to run concurrently to the remainder of this
     sentence the defendant is currently serving under docket No. 1811-
     CR00267-01 Circuit Court, St Charles, Missouri. In this case, the
     defendant was in custody from January 23rd, 2018 to March 15th 2019,
     or approximately 14 months.”

PSR at 108.

     However, this “14 months” calculation does not factor in that he is in

federal custody via a Writ of Habeas Corpus, in effect only on loan to the

federal system and not in primary federal custody. He has yet to complete

his entire four-year sentence, and as noted in the PSR that sentence will not

end until January 22, 2022. He will not receive credit by the United States


                                         9
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 10 of 13 PageID #: 263




Bureau of Prisons for any time in primary state custody. He has been in

primary state custody since his arrest on January 22, 2018 and remains so

and he will not receive credit for the past for three years he has been serving

his state sentence. See Ex. A Federal Sentence Computations, Sadowski,

Reginal Counsel, Northeast Region, Federal Bureau Of Prisons.

     The statue governing sentence computation is 18 U.S.C. § 3585(b)

which provides:

     (b)    Credit for prior custody—A defendant shall be given credit

towards the sentence of a term of imprisonment for any time spent in official

detention prior to the date the sentence commences-…that has not been

credited against another sentence. Prior custody credit under 3585(b)

precludes credit when awarded towards another sentence. Once the BOP

begins the federal sentence, there is no double credit prohibition under 3585.


           U.S.S.G. § 2G2.2 Results in Overstated Advisory Range

     A sentence within the advisory Guideline range in this case would

result in a punishment that is greater than required to achieve the goals of

sentencing. excessive. Under § 2G2.2, nearly every defendant charts at or

above any applicable statutory maximum and above any mandatory

minimum for child pornography offenses regardless of Acceptance of

                                         10
    Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 11 of 13 PageID #: 264




Responsibility and Criminal History. This is unlike any other set of

Guidelines provisions and as a result, over the years, numerous courts have

determined that the Guidelines in child pornography cases are owed less

deference than Guidelines for other offenses.3

       There are many specific offense characteristics which are expected to

apply in almost every case involving child pornography. These include use of

a computer, material involving children under twelve years of age, number of

images and sadistic and masochistic depictions. The internet provides the

typical means of obtaining child pornography, resulting in a two-level

enhancement under § 2G2.2(b)(6). Defendants can easily obtain 600 images

with minimal effort, resulting in a five-level increase under § 2G2.2(b)(7)(D)

given that a few seconds of video-clip creates hundreds of images.

       As the Court is aware, the easy accessibility of the internet has changed

the nature of the consumption of child pornography. Some researchers have

called it the “Triple A engine”, that facilitates the consumption of child

pornography for people such as Jeffrey Eisenbath who otherwise likely would

have had no access. Millions of websites are accessible 24 hours a day, 7 days

a week. Obtaining the material is free and anonymous and can be viewed in


3See, e.g. U.S. v. Beiermann, 599. Supp. 2d 1087, (N.D. Iowa 2009); U.S. v. Diaz, 720 F. Supp. 2d 1039 (E.D.
Wis. 2010); U.S. v. Riley, 655 F. Supp. 2d 1298 (S.D. Fla. 2009)

                                                    11
    Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 12 of 13 PageID #: 265




private. 4 The child pornography guidelines were not based on empirical

evidence regarding the manner in which these offenses are regularly carried

out, technological realities, or the history and characteristics of these

offender. As a result, the guidelines are always unduly high and fail to

distinguish between more and less serious offenders.

                              Conclusion

      The Guideline sentence is not the presumptively correct sentence as the

United States Supreme Court made clear by eliminating the provision of the

Sentencing Reform Act that made the Guidelines mandatory in United States

v. Booker. 543 U.S. 220 (2005) restoring the discretion of sentencing judges to

impose non-Guideline sentences. The mandatory minimum for production is

15 years imprisonment. This sentence, to be ordered concurrent to his

related St. Charles County and Lincoln County cases (PSR at 74 and 79) is

supported by the facts and circumstances of Jeffrey Eisenbath’s life and the

offenses he committed and accomplishes the goals of sentencing. He faces a

lifetime of supervision and will have access to the treatment and help that he

sought in the past.



4Research article, BioMed Central Psychiatry The Consumption of Internet Child
Pornography and Violent and Sex Offending Endras et al. (2009)

                                          12
   Case: 4:19-cr-00193-AGF Doc. #: 81 Filed: 08/16/21 Page: 13 of 13 PageID #: 266




                                    Respectfully submitted,


                                    /s/Felicia A. Jones
                                    FELICIA A. JONES, #36456MO
                                    Assistant Federal Public Defender
                                    1010 Market Street, Suite 200
                                    St. Louis, Missouri 63101
                                    Telephone: (314) 241-1255
                                    Fax: (314) 421-3177
                                    E-mail: Felicia_Jones@fd.org

                                    ATTORNEY FOR DEFENDANT

                          CERTIFICATE OF SERVICE

I hereby certify that on August 14, 2021, the foregoing was filed electronically
with the Clerk of the Court to be served upon Kyle Bateman, Assistant United
States Attorney.




                                    /s/Felicia A. Jones
                                    FELICIA A. JONES, #36456MO
                                    Assistant Federal Public Defender




                                         13
